    Case: 3:04-cr-00176-RAM-RM Document #: 159 Filed: 01/28/21 Page 1 of 2




                            DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                          )
                                                   )
                       Plaintiff,                  )
                                                   )
                       v.                          )     Case No. 3:04-cr-0176
                                                   )
JAMES EDWARD WHITTED,                              )
                                                   )
                       Defendant.                  )
                                                   )

                                                 ORDER

       BEFORE THE COURT is James Whitted’s (“Whitted”) Motion for Compassionate

Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) under Section 4205(g) due to the Covid-19

Pandemic, filed September 15, 2020. (ECF No. 153.) For the reasons stated in the

accompanying Memorandum Opinion of even date, the Court will grant the motion.

Accordingly, it is hereby

       ORDERED that Whitted’s motion for compassionate release is GRANTED; it is further

       ORDERED that Whitted’s sentence is reduced to time served with ten years of

supervised release; it is further

       ORDERED that, as a condition of supervised release, Whitted shall be placed in home

confinement through the date of his projected release, May 5, 2021; it is further

       ORDERED that all other conditions of the sentence imposed on July 19, 2007, shall

remain in full force and effect; it is further

       ORDERED that Whitted must undergo a 14-day period of quarantine prior to his

release to home confinement, to commence immediately; it is further
     Case: 3:04-cr-00176-RAM-RM Document #: 159 Filed: 01/28/21 Page 2 of 2
United States v. Whitted
Case No. 3:04-cr-0176
Order
Page 2 of 2

        ORDERED that the United States Bureau of Prisons (“BOP”) and the United States

Probation Office are instructed to work to facilitate Whitted’s release from custody as soon

as practicable; and it is further

        ORDERED that all pending motions are denied as MOOT.



Dated: January 28, 2021                          /s/ Robert A. Molloy___________
                                                 ROBERT A. MOLLOY
                                                 District Judge
